Citation Nr: 0734824	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder, to include as due to a service connected left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder, to include as due to a service connected left knee 
disorder.

3.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania 

Although the veteran has principally advanced his service 
connection claims on the basis that they are related to his 
service connected left knee, when determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  The issues on appeal 
have been modified accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Outpatient treatment records from 2004 suggest that the 
veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  Efforts to obtain any SSA records 
pertaining to that claim have not been accomplished and 
neither the documentation nor the medical evidence used to 
arrive at a determination is of record.  VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board notes that it has been 
resolved in various cases, essentially, that although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Brown v. Derwinski, 2 Vet. App. 444 (1992).

In accordance with Hayre v. West, 188 F.3d 1327, 1332 (Fed. 
Cir. 1999), VA has a heightened duty to assist a veteran when 
his service medical records are missing through no fault of 
his own.  The veteran had active duty service with the U.S. 
Navy, and the RO's previous attempts in 1995 to obtain the 
veteran's complete service medical records from the National 
Personnel Records Center (NPRC) were largely unsuccessful.  A 
notation indicated that upon separation his health records 
would have been forwarded to the Naval Reserve Personnel 
Center and, thereafter, combined and forwarded to NPRC.  

It is observed that after his active duty, the veteran was 
affiliated with the Pennsylvania Army National Guard (PANG) 
in 1993 and 1994, and correspondence from that organization 
dated in June 2004 indicated that his "state file DID NOT 
contain any Health Related Documents."  Inasmuch as the 
veteran's service with the PANG in 1993-1994 may well have 
been the reason that the veteran's health records had not 
reached the NPRC in 1995, the Board is of the opinion that 
another search for service medical records should be 
undertaken.  Therefore, the Board finds it necessary to 
remand the service connection claims to ensure that all 
proper avenues for securing these records have been pursued 
and to afford the veteran every benefit of assistance from 
the VA.  On remand, the RO/AMC should make every effort to 
obtain whatever SMRs may exist at the NPRC or at other 
locations.  In addition, any records that the veteran can 
submit by himself will greatly reduce the time it will take 
to fully adjudicate his claims.  

The veteran was last afforded a VA examination in December 
2004 to ascertain the level of disability associated with his 
service connected left knee.  He has asserted that his 
disorder in that regard is worse.  Under the circumstances, a 
new examination should also be afforded.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity).

During that examination, the examining physician noted the 
presence of degenerative changes in both knees, and opined 
that if the history as related by the veteran could be 
verified, then it was at least as likely as not that the 
right knee disorder was related to the service connected left 
knee disorder.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

It has not been determined by a medical expert whether the 
non-service connected right knee disorder was either caused 
by or aggravated by the service connected left knee disorder.  
The veteran is also averring the same argument for the right 
elbow; i.e., that the non-service connected right elbow 
disorder was either caused by or aggravated by the service 
connected left knee disorder.  Review by a physician is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  SSA should be contacted and 
requested to furnish copies of all 
medical records pertinent to the 
veteran's award of disability benefits.  
If medical evidence utilized in 
processing such claim is not available, 
the fact should be entered in the 
claims folder.

3.  The RO/AMC should attempt to locate 
and obtain any outstanding service 
medical records for the veteran's 
active duty from July 1987 to July 1991 
as well as any health records 
associated with the veteran's service 
in the Pennsylvania Army National Guard 
from 1993 to 1994 in accordance with 
the applicable VA procedure.  This 
should include an attempt to secure any 
available service medical records of 
the appellant through official channels 
and through searches of secondary 
sources.  The RO/AMC's efforts should 
include, but are not limited to, 
requesting assistance from the National 
Personnel Records Center (NPRC) and/or 
any other appropriate agency.  The 
RO/AMC should continue its efforts to 
locate such records until it is 
reasonably certain that such records do 
not exist and that further efforts to 
obtain those records would be futile.  
The appellant should be notified of the 
RO/AMC's unsuccessful attempts to 
locate these alleged missing service 
medical records from his active duty 
service, as well as any further actions 
to be taken.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the service connected left 
knee disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the  claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  

The orthopedic examiner should also 
determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups, 
and, if feasible, describe any 
limitation in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  
The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  If the 
examiner is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, it should be so 
indicated. 

Regarding the right knee and right 
elbow, the physician is requested to 
indicate whether it is at least as 
likely as not (50 percent or greater) 
that the right knee and/or right elbow 
disorders are caused by the left knee 
disorder; or, if the right knee and/or 
right elbow disorders are not caused by 
the left knee disorder, is it at least 
as likely as not (50 percent or 
greater) that the right knee and/or 
right elbow disorders are aggravated by 
the left knee disorder. The complete 
rationale used in arriving at the 
opinion is to be included in the 
report. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



